Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/145,083 filed on 06/17/20221. Claims 1-3, 5-12, 14-23 were amended, claims 4 and 13 were cancelled, claims 24 and 25 are new. Claims 1-3, 5-12 and 14-25 have been examined and are pending herein.
Response to Arguments
Double Patenting Rejection: Claims 1-23 were provisionally rejected over the claims of copending application 17/145,187. The Applicant has amended the claims to make them patentably distinct from another. The rejection under this section is withdrawn.
Applicant’s arguments with respect to claims 1+ have been considered but are not persuasive. The Examiner feels that prior art of record, Woods, still teaches newly added limitations. See the new mapping below. 
Claim Objections
Claim 5 is objected to for depending on cancelled claim 4 and claims 14 and 15 are objected to for depending on cancelled claim 13. Correction is required. The Examiner has made a prior art rejection based on claim 5 depending from 1 and 14, 15 depending from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-12, and 14-16, 19-22 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Woods (U.S. PG Pub 2013/0346867).
Regarding claims 1, 10, and 19, Woods teaches a method for creating digital assets from one or more viewers of streaming media ([0006]), the method comprising: 
storing data regarding the streaming media ([0004, 0006] the media asset starts being recorded or stored in response to receiving the biometric information or verbal input for a predetermined amount of time after the data was received to generate the media asset segment); 
receiving viewer-generated content captured by a tracking device during display of the steaming media ([0006] biometric information from a plurality of users is received while a media asset is being presented to the users), wherein the viewer-generated content comprises an image or video of a reaction from the one or more viewers during the display of the streaming media ([0006] The biometric information may include data that indicates a change in position in the users' faces and conversation taking place between the users. [0022] the user equipment device may have a front facing camera and/or a rear facing camera.); 
storing the viewer-generated content in association with the streaming media (in at least [0081, 0088] storing the media asset to create the shareable moment media asset); generating a preliminary digital asset from the viewer-generated content ([0091] interface to display a prompt for an automatically generated media asset segment; Figs. 6, 8); 
wherein the preliminary digital asset comprises the image or video of the reaction ([0044] two or more users may be viewing a given media asset and at a particular point in time, an event in the media asset happens that causes the users to engage in conversation. In response, biometric response engine 318 may identify this moment as the shareable moment and may automatically generate a media asset segment that includes the portion of the media asset presented to the users at the point in time for transmission to a social network site or blog); and 
providing a display of the preliminary digital asset to the one or more viewers for feedback prior to publication (0091, 0093] FIG. 6 shows an illustrative display screen 600 of a prompt for an automatically generated media asset segment; first and second indicators 610 and 620 may be interactive so as to allow the user to modify/ edit the media asset segment prior to publishing to a social media site, i.e. Facebook, [0041]).  

Regarding claims 2, 11, 20 further comprising providing the streaming media to a viewer client device of the one or more viewers (Woods ([0041]).

Regarding claims 3, 12, and 21, Woods teaches polling the one or more viewers for the feedback regarding the preliminary digital asset; modifying the preliminary digital asset based on a response to the polling of the one or more viewers; and publishing the modified digital asset. Woods - figs. 6, 7, 8 and [0091, 0093] users receive the automatically generated segment to make modifications prior to publishing to a social media site such as Facebook.
 
Regarding claims 5 and 14, Woods teaches wherein the viewer reaction further comprises at least one of:  audio, or text recorded, or input at a viewer client device displaying the steaming media ([0022] the user’s facial expressions may be captured by the user equipment device having a front facing camera and/or a rear facing camera while the user is consuming a media asset. Fig. 5 shows voice input, i.e. audio.

Regarding claims 6 and 15, Woods teaches wherein the viewer reaction is captured in real-time (at least in {0075, 0076] captured while consuming media; [0104] live broadcast).
  
Regarding claims 7, 16, and 22 Woods teaches associating the viewer-generated content with the streaming media: identifying a timestamp associated with the display of the streaming media; assigning the timestamp to the corresponding reaction within the viewer-generated content; and storing data regarding the timestamp of the streaming media and the assigned timestamp for the viewer-generated content.  Woods [0079].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US PG Pub 2013/0346867) in view of Linares (US PG Pub 2019/0104325).
Regarding claims 8, 17, and 23, while Woods teaches an automatically generated media of user’s facial expression while consuming media, Woods fail to explicitly teach generating a viewer overlay of the users.
However, in an analogous art, Linares teaches generating a viewer overlay (at least in [0130]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Woods with an overlay of the augmented content, as taught by Linares, for the purpose of presenting of multiple live streams on a single page or viewing area and to enhance the viewers experience ([0148]).

Regarding claims 9, and 18, Woods fails to explicitly teach the viewer overlay is a multi- panel display corresponding to a number of the viewers.
 However, in an analogous art, Linares teaches the viewer overlay is a multi- panel display corresponding to a number of the viewers (Figs. 1B, 8, 10-12) Multiple users viewing the event). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to modify/combine the teachings of Woods, with a multi-panel display corresponding to the number of users, as taught by Linares, for the purpose of presenting of multiple live streams on a single page or viewing area and to enhance the viewers experience ([0148]).

 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (US 2013/0346867) in view of Peters (US PG Pub 2021/0185276).
	 Regarding claim 24, Woods teaches the method of claim 1 but fails to explicitly teach wherein the viewer-generated content includes images or video of a plurality of the viewers associated with different individual streams of the streaming media, and wherein generating the preliminary digital asset includes generating a composite of the images or video of the plurality of the viewers.
However, in an analogous art, Peters teaches wherein the viewer-generated content includes images or video of a plurality of the viewers associated with different individual streams of the streaming media ([0004] and Figs. 9a, B, C)), and wherein generating the preliminary digital asset includes generating a composite of the images or video of the plurality of the viewers ([0081, 0090] generating an updated aggregate representation of the emotional states or levels of engagement of the set up multiple participants).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to modify/combine the teachings of Woods, to include the teachings of Peters, for the purpose of detecting elements in the video streams of participants, such as gestures, facial expressions, and the participants' cognitive and emotional state ([0007]).
  
Regarding claim 25, Woods teaches the method of claim 1, further comprising predicting that an image or video in the preliminary digital asset should be rejected based on image analysis and machine learning, and modifying the preliminary digital asset based on the prediction (at least in [0052] emotional or cognitive state that is predicted based on the results analysis [0076-0078, 0354, 0359-0363] image analysis; [0204] adjusting the composite).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421